      2:20-cr-20047-MMM-EIL # 33         Page 1 of 10                                           E-FILED
                                                                     Friday, 17 July, 2020 01:22:54 PM
                                                                         Clerk, U.S. District Court, ILCD
                                                                                            APPEAL
                         U.S. District Court
               CENTRAL DISTRICT OF ILLINOIS (Urbana)
       CRIMINAL DOCKET FOR CASE #: 2:20−cr−20047−MMM−EIL All
                            Defendants

Case title: USA v. Betts
Magistrate judge case number: 2:20−mj−07081−EIL

Date Filed: 07/07/2020

Assigned to: Judge Michael M.
Mihm
Referred to: Magistrate Judge
Eric I. Long

Defendant (1)
Shamar Betts                         represented by Elisabeth R Pollock
                                                    FEDERAL PUBLIC DEFENDER
                                                    300 W Main St
                                                    Urbana, IL 61801
                                                    217−373−0666
                                                    Fax: 217−373−0667
                                                    Email: Elisabeth_Pollock@fd.org
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Public Defender or Community
                                                    Defender Appointment

                                                   Karl W Bryning
                                                   FEDERAL PUBLIC DEFENDER
                                                   Suite 1500
                                                   401 Main St
                                                   Peoria, IL 61602
                                                   309−671−7891
                                                   Fax: 309−671−7898
                                                   Email: Karl_Bryning@fd.org
                                                   ATTORNEY TO BE NOTICED

Pending Counts                                     Disposition
18:2101.F TRAVEL TO INCITE
RIOTS On or about 5/30/2020
and 5/31/2020 in Champaign
County, defendant did post a flyer
inciting, promoting and
encouraging a riot in violation of
18 U.S.C. 2101(a)

                                                                                                      1
             2:20-cr-20047-MMM-EIL # 33          Page 2 of 10


    (1)

    Highest Offense Level
    (Opening)
    Felony

    Terminated Counts                                      Disposition
    None

    Highest Offense Level
    (Terminated)
    None

    Complaints                                             Disposition
    18:2101.F On 5/31/20 defendant
    made a post on Facebook with the
    intent to incite a riot or organize,
    promote, encourage, participate in
    or carry on a riot in violation of
    Title 18 USC Section 2101



    Plaintiff
    USA                                              represented by Eugene L Miller
                                                                    US ATTY
                                                                    201 South Vine
                                                                    Urbana, IL 61802
                                                                    217−373−5875
                                                                    Fax: 217−373−5891
                                                                    Email: eugene.miller@usdoj.gov
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED
                                                                    Designation: Assistant US Attorney
    Email All Attorneys
    Email All Attorneys and Additional Recipients

Date Filed      #   Page Docket Text
06/05/2020      1        COMPLAINT as to Shamar N Betts (1). (SKR, ilcd) (Main Document 1 replaced on 6/5/2020)
                         (SKR, ilcd). [2:20−mj−07081−EIL] (Entered: 06/05/2020)
06/05/2020      2        +++ SEALED DOCUMENT − ORIGINAL DOCUMENT Complaint UNREDACTED
                         (SKR, ilcd) [2:20−mj−07081−EIL] (Entered: 06/05/2020)
06/05/2020      4        MOTION to Unseal Criminal Complaint and Arrest Warrant by USA as to Shamar N Betts.
                         (Attachments: # 1 proposed order)(SKR, ilcd) [2:20−mj−07081−EIL] (Entered: 06/05/2020)
06/05/2020      5

                                                                                                              2
         2:20-cr-20047-MMM-EIL # 33         Page 3 of 10



                  ORDER Entered by Magistrate Judge Eric I. Long on 6/5/20 granting 4 Motion to Unseal
                  Case as to Shamar N Betts (1). SEE WRITTEN ORDER. (SKR, ilcd) [2:20−mj−07081−EIL]
                  (Entered: 06/05/2020)
06/05/2020        Arrest of Shamar N Betts in SD/MS. (SKR, ilcd) Modified on 7/6/2020 to correct arrest date
                  pursuant to executed warrant return 8 (SKR, ilcd). [2:20−mj−07081−EIL] (Entered:
                  06/10/2020)
06/10/2020   6    Rule 5(c)(3) Documents Received from SD/MS as to Shamar N Betts (Attachments: # 1
                  SDMS Waiver of Rule 5 hearing, # 2 Order appointing counsel, # 3 Commitment, # 4
                  Financial, # 5 Consent to Video)(SKR, ilcd) [2:20−mj−07081−EIL] (Entered: 06/10/2020)
06/10/2020   7    +++ SEALED DOCUMENT − ORIGINAL DOCUMENT SD/MS Defendant Consent to
                  Video UNREDACTED (SKR, ilcd) [2:20−mj−07081−EIL] (Entered: 06/10/2020)
06/24/2020   8    Arrest Warrant Returned Executed on 6/5/20 as to Shamar N Betts. (TC, ilcd)
                  [2:20−mj−07081−EIL] (Entered: 06/24/2020)
07/02/2020        TEXT ORDER as to Shamar N Betts Entered by Magistrate Judge Eric I. Long on 7/2/20.
                  Initial Appearance set for 7/6/2020 at 2:30 PM by video conference from Urbana (court to
                  initiate conference) before Magistrate Judge Eric I. Long. (SKR, ilcd) [2:20−mj−07081−EIL]
                  (Entered: 07/02/2020)
07/02/2020   9    VIDEO WRIT issued for Shamar N. Betts on 7/6/20 at 2:30 PM before Judge Long. (emailed
                  to USMS). (SKR, ilcd) (Main Document 9 replaced on 7/2/2020) (SKR, ilcd).
                  [2:20−mj−07081−EIL] (Entered: 07/02/2020)
07/06/2020 10     + + PRETRIAL SERVICES REPORT as to Shamar N Betts (White, Max)
                  [2:20−mj−07081−EIL] (Entered: 07/06/2020)
07/06/2020 11     + + FIRST PRETRIAL SERVICE REPORT ADDENDUM as to Shamar N Betts (White,
                  Max) [2:20−mj−07081−EIL] (Entered: 07/06/2020)
07/06/2020 12     NOTICE OF ATTORNEY APPEARANCE: Karl W Bryning appearing for Shamar N Betts
                  (Bryning, Karl) [2:20−mj−07081−EIL] (Entered: 07/06/2020)
07/06/2020        ORAL MOTION for Detention by USA as to Shamar N Betts. (SKR, ilcd)
                  [2:20−mj−07081−EIL] (Entered: 07/06/2020)
07/06/2020        ORAL MOTION to Continue Detention Hearing by Shamar N Betts. (SKR, ilcd)
                  [2:20−mj−07081−EIL] (Entered: 07/06/2020)
07/06/2020        Minute Entry for proceedings held 7/6/20 before Magistrate Judge Eric I. Long. Appearance
                  on behalf of Government by AUSA Eugene Miller by video. Appearance of SHAMAR N
                  BETTS by video. Defendant consents to proceed by video. Cause called for Initial
                  Appearance. Defendant advised of rights including right to counsel. Defendant requests court
                  appointed counsel. Court adopts the financial findings in the Southern District of Mississippi
                  and appoints the Federal Defender's Office. AFPD Elisabeth Pollock and AFPD Karl Brying
                  present by video. AFPD Elisabeth Pollock will be lead counsel. Defendant advised of charges.
                  Cause called for Preliminary Hearing. Preliminary Hearing waived. Court accepts the waiver
                  as knowing and voluntary. Court finds there is probable cause and the case is bound over to
                  the Grand Jury. Oral motion by Government for detention. Cause called for Detention Hearing
                  Oral motion by defendant to continue detention hearing; granted. Detention Hearing and
                  Arraignment set for 7/9/2020 at 2:00 PM by video conference from Urbana (court to initiate
                  conference) before Magistrate Judge Eric I. Long. Writ to issue for defendant's appearance.
                  Defendant ordered detained pending further hearing. Written order of temporary detention to

                                                                                                            3
         2:20-cr-20047-MMM-EIL # 33         Page 4 of 10



                  be entered. Defendant remanded to the custody of the US Marshal. (Court Reporter LC.)
                  (SKR, ilcd) (Court Reporter LC.) (SKR, ilcd) Modified on 7/6/2020 to remove text regarding
                  penalties (SKR, ilcd). [2:20−mj−07081−EIL] (Entered: 07/06/2020)
07/06/2020 13     ORDER OF TEMPORARY DETENTION PENDING HEARING as to Shamar N Betts
                  Entered by Magistrate Judge Eric I. Long on 7/6/20. SEE WRITTEN ORDER. (SKR, ilcd)
                  [2:20−mj−07081−EIL] (Entered: 07/06/2020)
07/06/2020 14     VIDEO WRIT issued for Shamar N. Betts on 7/9/20 at 2:00 PM before Judge Long. (emailed
                  to USMS). (SKR, ilcd) [2:20−mj−07081−EIL] (Entered: 07/06/2020)
07/07/2020 15     INDICTMENT as to Shamar Betts (1) count(s) 1. (JMB, ilcd) Modified on 7/9/2020 to
                  remove middle initial to match name on Indictment (KM, ilcd). (Entered: 07/08/2020)
07/07/2020 16     +++ SEALED DOCUMENT − ORIGINAL DOCUMENT Indictment UNREDACTED
                  (JMB, ilcd) (Entered: 07/08/2020)
07/07/2020 17     +++ SEALED DOCUMENT − DEFENDANT INFORMATION SHEET. (JMB, ilcd)
                  (Entered: 07/08/2020)
07/08/2020        TEXT ORDER OF RECUSAL entered by Judge Colin Stirling Bruce on 7/8/2020. Judge
                  Bruce hereby disqualifies and recuses himself from participation in this matter pursuant to 28
                  U.S.C. 455(b)(2). Pursuant to instructions from Chief Judge Sara Darrow, this matter is
                  reassigned to Judge Michael M. Mihm for all further proceedings. (JMB, ilcd) (Entered:
                  07/08/2020)
07/09/2020 18     + + SECOND PRETRIAL SERVICE REPORT ADDENDUM as to Shamar N Betts
                  (White, Max) (Entered: 07/09/2020)
07/09/2020        ORAL MOTION to Continue Detention Hearing by Shamar Betts. (JMB, ilcd) (Entered:
                  07/09/2020)
07/09/2020        Minute Entry for proceedings held on 7/9/2020 before Magistrate Judge Eric I. Long.
                  Appearance for the Government by AUSA Eugene Miller by video. Defendant SHAMAR
                  BETTS present via video with counsel AFPD Elisabeth Pollock by video. Defendant consents
                  to proceed by video. Arraignment as to Shamar Betts (1) Count 1 held. Defendant sworn;
                  questioned by the Court. Court finds defendant competent to understand the proceedings.
                  Defendant advised of charges and possible penalties. Defendant enters a plea of not guilty to
                  all counts. Scheduling order to be entered. Cause called for detention hearing. Previous oral
                  motion by the Government for detention. Oral motion by the defendant to continue detention
                  hearing, motion GRANTED. Detention Hearing reset for 7/13/2020 at 2:30 PM by video
                  conference from Urbana (court to initiate conference) before Magistrate Judge Eric I. Long
                  Writ to issue for Defendant's appearance. Order of Temporary detention remains in effect.
                  Defendant is remanded to the custody of the US Marshal. (Court Reporter LC.) (JMB, ilcd)
                  (Entered: 07/09/2020)
07/09/2020 19     VIDEO WRIT issued for Detention hearing set for 7/13/2020 at 2:30PM. Writ emailed to US
                  Marshal. (JMB, ilcd) (Entered: 07/09/2020)
07/09/2020 20     SCHEDULING ORDER as to Shamar Betts entered by Magistrate Judge Eric I. Long on
                  7/9/2020. Pretrial Conference set for 8/19/2020 at 2:00 PM in Courtroom B in Urbana before
                  Magistrate Judge Eric I. Long. Jury Selection/ Jury Trial set for 9/8/2020 at 8:45 AM in
                  Courtroom A in Urbana before Judge Michael M. Mihm. See written order. (JMB, ilcd)
                  (Entered: 07/09/2020)
07/13/2020 21

                                                                                                              4
         2:20-cr-20047-MMM-EIL # 33           Page 5 of 10



                    + + THIRD PRETRIAL SERVICE REPORT ADDENDUM as to Shamar Betts (White,
                    Max) (Entered: 07/13/2020)
07/13/2020          Minute Entry for proceedings held on 7/13/2020 before Magistrate Judge Eric I. Long.
                    Appearance for the Government by AUSA Eugene Miller. Defendant SHAMAR BETTS by
                    video with counsel AFPD Elisabeth Pollock. Defendant consents to proceed by video.
                    Detention Hearing as to Shamar Betts held. Arguments heard. Previous oral motion for
                    detention DENIED. Defendant is ordered released on bond with conditions. (Tape #UR−B:
                    2:29PM.) (JMB, ilcd) (Entered: 07/13/2020)
07/13/2020 22       MOTION To stay and revoke release order by USA as to Shamar Betts. (Miller, Eugene)
                    (Entered: 07/13/2020)
07/13/2020 26       Personal Recognizance Bond Entered as to Shamar Betts (JMB, ilcd) Modified on 7/14/2020
                    to show the correct filing date. (JMB, ilcd) (Entered: 07/14/2020)
07/13/2020 27       ORDER Setting Conditions of Release as to Shamar Betts (1) entered by Magistrate Judge
                    Eric I. Long on 7/13/2020. See written order. (JMB, ilcd) (Entered: 07/14/2020)
07/14/2020 23       RESPONSE to Motion by Shamar Betts re 22 MOTION To stay and revoke release order
                    (Pollock, Elisabeth) (Entered: 07/14/2020)
07/14/2020 24       TEXT ONLY ORDER as to Shamar Betts: The Government filed an Emergency Motion to
                    Stay and Revoke Release Order 22 asking this Court to stay Magistrate Judge Eric I. Long's
                    order to release Defendant pending de novo review by the Court and to revoke the release
                    order. The Court GRANTS the request to STAY Magistrate Judge Long's order to release
                    Defendant pending de novo review by the Court and RESERVES RULING on the request to
                    revoke the release order. A Motion Hearing on Defendant's Emergency Motion to Stay and
                    Revoke Release Order 22 is set for Tuesday, 7/14/2020 at 3:30 PM by video conference from
                    Urbana before Judge Michael M. Mihm. The Court DIRECTS the Clerk to issue a VIDEO
                    WRIT for Defendant's participation. Counsel for the Government and Defendant should also
                    appear by video at
                    https://join.uc.uscourts.gov/invited.sf?secret=xDxMcCvt7Xgy95G3AHB7PA&id=007395538
                    and are expected to appear in professional attire. Instructions for the video conference are
                    attached for the attorneys. Entered by Judge Michael M. Mihm on 7/14/2020. (MNS, ilcd)
                    (Entered: 07/14/2020)
07/14/2020 25       VIDEO WRIT issued for Shamar Betts for 7/14/2020 at 3:30 p.m. before Judge Mihm
                    (emailed to USMS). (KM, ilcd) (Entered: 07/14/2020)
07/14/2020 28       +++ SEALED DOCUMENT − ORIGINAL DOCUMENT Bond papers UNREDACTED
                    (Attachments: # 1 Order setting conditions of release) (JMB, ilcd) (Entered: 07/14/2020)
07/14/2020      10 Minute Entry for proceedings held on 7/14/2020 before Judge Michael M. Mihm. Appearance
                   for the Government by AUSA Eugene Miller by video. Defendant Shamar Betts present by
                   video with counsel AFPD Elisabeth Pollock and Karl Bryning also present via video. Motion
                   hearing held re Motion 22 to stay and to revoke release order. Arguments heard by the parties.
                   Motion 22 is GRANTED. The Defendant's bond originally ordered by Judge Long is
                   REVOKED and the Defendant is ordered detained. A detention order is to be entered. (Court
                   Reporter JJ.) (JMB, ilcd) (Entered: 07/14/2020)
07/14/2020 29    9 ORDER OF DETENTION PENDING TRIAL as to Shamar Betts entered by Judge Michael
                   M. Mihm on 7/14/2020. See written order. (JMB, ilcd) (Entered: 07/14/2020)
07/14/2020 30       +++ SEALED DOCUMENT − ORIGINAL DOCUMENT Detention order
                    UNREDACTED (JMB, ilcd) (Entered: 07/14/2020)
                                                                                                              5
         2:20-cr-20047-MMM-EIL # 33         Page 6 of 10



07/17/2020 31   7 NOTICE OF APPEAL (Interlocutory) by Shamar Betts re 29 Order of Detention. (Pollock,
                  Elisabeth) (Entered: 07/17/2020)
07/17/2020 32     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Motion Hearing Proceedings held
                  7/14/2020 as to Shamar Betts, before Judge Michael M. Mihm. Court Reporter/Transcriber JJ,
                  Telephone number 309−573−0378. Transcript purchased by: Elisabeth Pollock.

                  IMPORTANT: The parties have seven (7) business days to file with the Court a Notice of
                  Intent to Request Redaction of this transcript. Within 21 days of the filing of the
                  transcript, a Motion of Requested Redactions shall be e−filed with the Court. Access to
                  this motion will be restricted to the Court and the attorneys of record in the case. If no
                  such Notice and Motion are filed, the transcript may be made remotely, electronically
                  available to the public, without redaction, 90 days from the date initially filed. Any party
                  needing a copy of the transcript to review for redaction purposes may view the transcript
                  at the Clerk's Office public terminal or contact the Court Reporter for purchase.
                  Counsel are strongly urged to share this notice with all clients so that an informed
                  decision about the inclusion of certain materials may be made. The responsibility for
                  redacting these personal identifiers rests solely with counsel and the parties. The Clerk
                  and Court Reporter will not review each transcript for compliance with this rule.

                  Transcript may be viewed at the court public terminal or purchased through the Court
                  Reporter/Transcriber before the deadline for Release of Transcript Restriction. After that date
                  it may be obtained through PACER. Redaction Request due 8/7/2020. Redacted Transcript
                  Deadline set for 8/17/2020. Release of Transcript Restriction set for 10/15/2020. (KM, ilcd)
                  Modified on 7/17/2020 to correct court reporter's phone number (KM, ilcd). (Entered:
                  07/17/2020)




                                                                                                              6
      Case
      2:20-cr-20047-MMM-EIL
           2:20-cr-20047-MMM-EIL
                             # 33 Document
                                   Page 7 of31
                                             10 Filed 07/17/20 Page 1 of 2             E-FILED
                                                             Friday, 17 July, 2020 11:11:04 AM
                                                                 Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
vs.                                        )       Case No. 20-cr-20047
                                           )
SHAMAR BETTS,                              )
                                           )
      Defendant.                           )

                                 NOTICE OF APPEAL

      Notice is hereby given the Defendant, SHAMAR BETTS, appeals to the United

States Court of Appeals for the Seventh Circuit from this Court’s Order of Detention

Pending Trial, entered on July 14, 2020.


                                           Respectfully Submitted,
                                           SHAMAR BETTS, Defendant

                                           THOMAS W. PATTON
                                           Federal Public Defender

                                           By:     /s/ Elisabeth R. Pollock
                                                   Assistant Federal Public Defender
                                                   300 West Main Street
                                                   Urbana, IL 61801
                                                   (217) 373-0666
                                                   (217) 373-0667 FAX
                                                   Elisabeth_Pollock@fd.org




                                               1



                                                                                           7
      Case
      2:20-cr-20047-MMM-EIL
           2:20-cr-20047-MMM-EIL
                             # 33 Document
                                   Page 8 of31
                                             10 Filed 07/17/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

      I hereby certify that on July 17, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorney Eugene Miller.

                                                 /s/ Elisabeth R. Pollock
                                                 Assistant Federal Public Defender
                                                 300 West Main Street
                                                 Urbana, IL 61801
                                                 (217) 373-0666
                                                 (217) 373-0667 FAX
                                                 Elisabeth_Pollock@fd.org




                                             2



                                                                                              8
AO 472 Order of Detention Pending Trial
              Case
              2:20-cr-20047-MMM-EIL
                   2:20-cr-20047-MMM-EIL
                                      # 33 Document
                                               Page 9 of29       10 Filed 07/14/20 Page 1 of 1            E-FILED
========================================================================================================================================
                                 UNITED STATES DISTRICT COURT                  Tuesday, 14 July, 2020 05:01:41 PM
                                        Central District of Illinois
UNITED STATES OF AMERICA
                                                                                    Clerk, U.S. District Court, ILCD
                 v                                                                        ORDER OF DETENTION PENDING TRIAL

Shamar Betts
________________________________                                                          Case Number: 20-20047-01
Defendant

           In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held. I conclude the following facts require the detention of the
defendant pending trial in this case.
                                                                       PART I - Findings of Fact
____       (1)        The defendant is charged with an offense described in 18 U.S.C. §3142(f)(1) and has been convicted of a (federal offense) (state or local offense
                      that would have been a federal offense if a circumstance giving rise to federal jurisdiction had existed) that is:
           ___        a crime of violence as defined in 18 U.S.C. §3156(a)(4)
           ___        an offense for which the maximum sentence is life imprisonment or death.
           ___        an offense for which the maximum term of imprisonment of ten years or more is prescribed in
                      ________________________________________________________________________________________________________________*
           ___        a felony that was committed after the defendant had been convicted of two or more prior federal offenses described in 18 U.S.C. §3142(f)(1)(A)-
                      (C) or comparable state or local offenses.

____       (2)        The offense described in finding (a) was committed while the defendant was on release pending trial for a federal, state or local offense.

____       (3)        A period of not more than five years has elapsed since the (date of conviction) (release of the defendant from imprisonment) for the offense
                      described in finding (1).

____       (4)        Findings Nos. (1)(2) and (3) establish a rebuttable presumption that no condition or combination of conditions will reasonably assure the safety
                      of (an)other person(s) and the community. I further find that the defendant has not rebutted this presumption.
                                                                       Alternate Findings (A)
____       (1)        There is probable cause to believe that the defendant has committed an offense
                      for which a maximum term of imprisonment of ten years or more is prescribed in _______________________________________
                      under 18 U.S.C. §924(c)

____       (2)        The defendant has not rebutted the presumption established by finding 1 that no condition or combination of conditions will reasonably assure
                      the appearance of the defendant as required and the safety of the community.

                                                                       Alternate Findings (B)
✔
___        (1)        There is a serious risk that the defendant will not appear.

✔
____       (2)        There is a serious risk that the defendant will endanger the safety of another person or the community.
                      ____________________________________________________________________________________________________________
                      ____________________________________________________________________________________________________________
                      ____________________________________________________________________________________________________________
                      ____________________________________________________________________________________________________________
                      ____________________________________________________________________________________________________________

                                                    Part II - Written Statement of Reasons for Detention
           I find that the credible testimony and information submitted at the hearing establishes by (clear and convincing evidence) (a preponderance of the evidence)
           that
                      _____________________________________________________________________________________
                      ____________________________________________________________________________________________________________
                      ____________________________________________________________________________________________________________
                      ____________________________________________________________________________________________________________
                      ____________________________________________________________________________________________________________
                      ____________________________________________________________________________________________________________

                                                           Part III - Directions Regarding Detention
           The defendant is committed to the custody of the Attorney General or his designated representative for confinement in a corrections facility separate, to the
extent practicable, from person awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded a reasonable opportunity for
private consultation with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in charge of the
corrections facility shall deliver the defendant to the United States Marshal for the purpose of an appearance in connection with a court proceedings.
                                                                                               s/Michael M. Mihm
       7/14/2020
Dated:_________________________________                                         ____________                                    __________________________
                                                                                                Signature of Judicial Officer

                                                                                       Michael M. Mihm; U.S. District Court Judge
                                                                                                  Name and Title of Judicial Officer

* Insert as applicable (a) Controlled Substances Act (21USC §801 et seq.): (b) Controlled Substances Import and Export Act (21 USC
§951 et seq.) Or (c)(Section 1 of Act of Sept. 15, 1980 (21 USC §955a)



                                                                                                                                                                     9
   Case
     2:20-cr-20047-MMM-EIL
        2:20-cr-20047 NEF for
                           # 33
                              Docket
                                 PageEntry
                                       10 of 10
                                              Filed 07/14/2020                  Page 1 of 1


MIME−Version:1.0
From:ECF_Returns@ilcd.uscourts.gov
To:ECF_Notices
Bcc:
−−Case Participants: Eugene L Miller (caseview.ecf@usdoj.gov, eugene.miller@usdoj.gov,
staci.klayer@usdoj.gov), Karl W Bryning (karl_bryning@fd.org, mary_k_ardis@fd.org,
nia_mdrye@fd.org), Elisabeth R Pollock (elisabeth_pollock@fd.org, kathleen_leifer@fd.org,
maggie_kelly@fd.org, mary_k_ardis@fd.org), Magistrate Judge Eric I. Long
(chambers.long@ilcd.uscourts.gov), Judge Michael M. Mihm (chambers.mihm@ilcd.uscourts.gov)
−−Non Case Participants: Probation NEFs (ilcpml_filings@ilcp.uscourts.gov), U.S. Marshals
− Urbana (marshals_urbana@ilcd.uscourts.gov, marshals_urbana@ilcd.uscourts.gov)
−−No Notice Sent:

Message−Id:3841306@ilcd.uscourts.gov
Subject:Activity in Case 2:20−cr−20047−MMM−EIL USA v. Betts Order on Motion for
Miscellaneous Relief
Content−Type: text/html

                                          U.S. District Court

                                CENTRAL DISTRICT OF ILLINOIS

Notice of Electronic Filing


The following transaction was entered on 7/14/2020 at 4:45 PM CDT and filed on 7/14/2020

Case Name:       USA v. Betts
Case Number:     2:20−cr−20047−MMM−EIL
Filer:
Document Number: No document attached
Docket Text:
 Minute Entry for proceedings held on 7/14/2020 before Judge Michael M. Mihm. Appearance
for the Government by AUSA Eugene Miller by video. Defendant Shamar Betts present by
video with counsel AFPD Elisabeth Pollock and Karl Bryning also present via video. Motion
hearing held re Motion [22] to stay and to revoke release order. Arguments heard by the
parties. Motion [22] is GRANTED. The Defendant's bond originally ordered by Judge Long is
REVOKED and the Defendant is ordered detained. A detention order is to be entered. (Court
Reporter JJ.) (JMB, ilcd)


2:20−cr−20047−MMM−EIL−1 Notice has been electronically mailed to:

Elisabeth R Pollock &nbsp &nbsp Elisabeth_Pollock@fd.org, Kathleen_Leifer@fd.org,
Maggie_Kelly@fd.org, Mary_K_Ardis@fd.org

Eugene L Miller &nbsp &nbsp eugene.miller@usdoj.gov, CaseView.ECF@usdoj.gov,
staci.klayer@usdoj.gov

Karl W Bryning &nbsp &nbsp Karl_Bryning@fd.org, mary_k_ardis@fd.org, Nia_MDrye@fd.org

2:20−cr−20047−MMM−EIL−1 Notice has been delivered by other means to:



                                                                                              10
